Citation Nr: 9904326	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-23 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability pension benefits in the amount of $18,062. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran's wife



ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1966, and from August 1966 to August 1982.  Effective 
September 1995, the veteran was found to be incompetent, and 
the veteran's wife was established to be the custodian of the 
veteran's Department of Veterans Affairs (VA) benefits. 

This appeal arose from a January 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Lincoln, Nebraska, Regional Office (RO) of the VA.  That 
decision denied the veteran's request for waiver of recovery 
of an overpayment of disability pension benefits in the 
amount of $21,998; a subsequent decision of the Committee 
granted a waiver in the amount of $3,936, and denied waiver 
for the remaining amount of $18,062. 


FINDINGS OF FACT

1.  On March 10, 1995, the veteran entered the Aksarben Manor 
facility. 

2.  In a Medical Expense Report dated in April 1995, the 
veteran's wife reported $150 as an unreimbursed amount being 
paid daily to Aksarben Manor for the veteran's care.

3.  The veteran's wife made no payment to Aksarben Manor 
prior to September 1995, and first reported this fact to VA 
on a Medical Expense Report in July 1996. 
4.  The veteran's wife was at fault in the creation of the 
overpayment by failing to promptly report that she did not, 
as she had reported, make any unreimbursed payment to 
Aksarben Manor until September 1995.   

5.  VA had no fault in the creation of the overpayment.

6.  Waiver of the recovery of the overpayment would result in 
unjust enrichment to the veteran and would defeat the purpose 
for which pension benefits was created. 

7.  Recovery of the overpayment in the amount of $18,062 
would not subject the veteran to undue financial hardship, or 
deprive him or his family of the basic necessities of life.  


CONCLUSIONS OF LAW

1.  Waiver of the recovery of the $18,062 overpayment of 
pension benefits is not precluded by evidence of fraud, 
misrepresentation, or bad faith on the veteran's part, or on 
the part of the veteran's wife on his behalf.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1998).

2.  Recovery of the overpayment of pension benefits in the 
calculated amount of $18,062 would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The question is whether the veteran is entitled to a waiver 
of the recovery of $18,062 created by overpayment to him of 
pension benefits, including payments to his wife on his 
behalf.  By statute, an overpayment may not be waived if 
there exists an indication of "fraud, misrepresentation, or 
bad faith" on the part of the claimant.  38 U.S.C.A. 
§ 5302(c).  The Board notes that, although in its initial 
decision the Committee found bad faith in the creation of the 
overpayment, the Committee subsequently found there to be no 
fraud, misrepresentation, or bad faith in the creation of the 
overpayment.  The United States Court of Veterans Appeals 
(Court) has effectively held that it is the appellate 
function of the Board to consider whether the Committee's 
findings regarding the existence of a statutory bar to waiver 
are supported by the evidence.  Ridings v. Brown, 6 Vet. App. 
544 (1994).  
The claims file includes evidence showing that, on a Medical 
Expense Report dated in April 1995, the veteran's wife 
reported $150 as an unreimbursed amount of medical expenses 
paid daily to Aksarben Manor for the veteran's care.  The 
Medical Expense report indicated that only such expenses were 
to be listed which had not been paid, or had not been paid by 
anyone else, and which would not be reimbursed.  While this 
failure may be viewed as careless, the Board is of the 
opinion that there is no clear showing of any willful intent 
as required to support a finding of fraud, misrepresentation 
or bad faith.  There is, therefore, no statutory bar to 
entitlement to a waiver of the recovery of the overpayment in 
question.  38 U.S.C.A. § 5302(c).

The Board now turns to a balancing of the elements of 
"equity and good conscience."  The standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1)  Fault of the debtor: where actions of the 
debtor contribute to the creation of the debt; 
(2) Balancing of faults: weighing the fault of the debtor 
against VA's fault; 
(3)  Undue hardship: whether collection would deprive the 
debtor or family of basic necessities; (4)  Defeat the 
purpose: whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5)  
Unjust enrichment: failure to make restitution would result 
in unfair gain to the debtor; 
(6)  Changing position to one's detriment: reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The first such element to be considered pertains to fault of 
the debtor and requires an analysis of whether the action of 
the debtor contributed to creation of the debt. The Board has 
considered the veteran's wife's assertions on appeal that she 
did not know what she was doing regarding reporting financial 
information, but did not intend to mislead anyone.  It was 
her action of indicating on a Medical Expense Report, dated 
in April 1995, the unreimbursed amount of $150 as an amount 
paid daily to Aksarben Manor for the veteran's care.  The 
Medical Expense report, in the instructions, indicated that 
only such expenses were to be listed which had not been paid, 
or not paid by someone else, and which would not be 
reimbursed.  After the reporting section and prior to the 
signature block, the Medical Expense Report form included the 
statement "I have not and will not receive reimbursement for 
these expenses."  

The overwhelming fault must be attributed to the veteran's 
wife in view of the fact that she, on the veteran's behalf, 
continued to accept additional disability pension benefits to 
which the veteran was not entitled due to the misreporting of 
unreimbursed medical expenses paid for nursing home care of 
$150 per day.  While the veteran's wife contends that she did 
not know what she was doing with regard to filling out 
financial forms, she should have known that indicating that 
she was paying $150 a day to the nursing home for the 
veteran's care, when she had not at that time in fact paid 
this, or any, amount to them, places her at fault in the 
creation of the debt.  The continuance of time, and continued 
receipt of benefits based on the inaccurately reported 
information, without having subsequently corrected the error, 
only compounded the error and increased the amount of 
overpayment.  It is not clear from the record at what point 
the veteran's wife realized that Medicaid was paying the 
entire expenses for care of the veteran at Aksarben Manor.  
At the personal hearing in May 1997, she testified that she 
did not know that she needed to report a change in income, 
and that there was no correspondence to her from VA from 
March to September 1995.  However, she testified that she had 
"assumed" that Medicaid had paid for nursing home care from 
March to September 1995.  

The second element deals with the fault on the part of VA.  
There is no evidence that VA was at fault.  VA relied on the 
incorrectly reported medical expense information presented by 
the veteran's wife.  Although perhaps not intentional, her 
actions in misreporting the medical expenses caused VA to 
grant a pension benefit to which the veteran otherwise was 
not eligible.  It was VA that, upon subsequent financial 
reporting by the veteran's wife in 1996, discovered the 
overpayment. 

As to the element of "undue hardship," the Board notes that 
the regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive a 
veteran or family member of the basic necessities.  The 
veteran's wife contends that the most recent Financial Status 
Report (FSR) shows that expenses exceed income so that 
financial hardship would result if waiver of the overpayment 
is not granted.  In this regard, the Board notes that her 
past reporting of income has been ambiguous, and she admits 
that, even with representation, she still does not understand 
the financial reporting requirements.  With specific regard 
to the income and expenses reported, while she indicated in 
the June 1997 FSR that she has a $2,000 per month expense for 
the Nebraska Veterans Home, this is the amount has not been 
verified and there is no evidence of record that this is the 
amount she actually pays from current income to the Nebraska 
Veterans Home.  The FSR lists $94 as VA income, but qualifies 
this with an explanation that, because it is being withheld 
to pay the overpayment, it should not be considered income.  
In March 1995, the reported military retirement pay was 
$1,003; on the June 1997 FSR, no military retirement pension 
was separately indicated.  The veteran's wife reported that 
in May or June 1997 she received a cash settlement which she 
had received from injuries in a fall.  Notably, however, such 
income in the form of a cash settlement to her for injuries 
was not reported on the FSR.  For these reasons, some doubt 
is cast on the income and expense data as reported in the 
FSR.

Moreover, the veteran's wife has not afforded the VA debt the 
same consideration as the other debts.  She indicated on the 
FSR that she has monthly payments on installment contracts 
and debts of $265, an amount which is included to show that 
expenses exceed income.   However, she reported that in May 
or June 1997 she received a cash settlement which she had 
received from injuries in a fall.  She indicated that she 
used some of this money to pay outstanding debts, though none 
was used to pay the outstanding VA debt, which had been 
established previously in August 1996.  In addition, she 
increased the debts to QVC and Diners Club accounts.  While 
she claims that these debts were created in part for old car 
repairs and personal expenses, these debts were largely 
created since the time that the VA overpayment was created.  
Notwithstanding that some of the cash settlement may have 
been used for unidentified personal items, the June 1997 FSR 
reflects that the veteran's wife purchased a 1996 automobile, 
which she reported to be worth $10,000, which she did not 
previously own.  She explained that she paid for the 
automobile from the cash settlement which she received in May 
or June 1997.  While she offered reasons why purchasing a new 
car was more cost effective than repairing an old car, this 
does not detract from the fact that, at the time of purchase 
of the new car, she was aware of the debt to VA, which had 
been established in August 1996.  It is clear that the debt 
to VA has not received the same consideration as other 
creditors.  

It is pertinent to note that, while the FSR submitted in June 
1997 shows a negative monthly balance of over sixteen hundred 
dollars, when one adds the spouse's yearly casino winnings of 
over $12,000, the negative balance is reduced to less than 
$300.  Also, the 1997 FSR includes a 1996 automobile 
purchased for $10,000; she reported a 1990 car valued at 
$2,500 on the 1996 FSR and, as she did not report any monthly 
car payments, it is apparent that she paid cash for the car.  
It is also evident, as noted above, that the veteran's wife 
incurred additional debts after being notified of the VA debt 
in question.  Under these circumstances, it is the Board's 
judgment that recovery of the overpayment in the amount of 
$18,062 would not subject the veteran to undue financial 
hardship, or deprive him or his family of the basic 
necessities of life. 

With regard to whether repayment would defeat the purpose of 
pension benefits, the Board is not persuaded that the 
Government should forego its right to collection of the 
indebtedness in this instance.  Improved pension benefits are 
intended to make up the difference in income between what the 
veteran receives in earnings from the Social Security 
Administration and other sources, and the maximum annual 
pension income rate payable each year.  Medical expenses were 
substantially lower than reported for 1995, and the veteran 
received improved pension benefits based on this amount.  
Therefore, the veteran received benefits to which he was not 
entitled.  Thus, recovery of the overpayment would not defeat 
the purpose or the objective of the pension program. 

Waiver would result in the appellant's unjust enrichment.  As 
the appellant received additional benefits based on the fact 
that his wife failed to accurately report to VA the amount of 
medical expenses, he received benefits to which he was not 
entitled.  

Additionally, there is no evidence that the appellant 
relinquished a valuable right or incurred a legal obligation 
as a result of reliance on VA benefits.  38 C.F.R. 
§ 1.965(a).  Accordingly, the Board finds that the evidence 
establishes that a recovery of the overpayment of disability 
compensation in the calculated amount of $18,062 would not be 
against the principles of equity and good conscience and, 
therefore, recovery of the debt may not be waived.


ORDER

Waiver of the recovery of an overpayment of disability 
pension benefits in the amount of $18,062 is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

